204 F.2d 59
92 U.S.App.D.C. 167
YELLOW CAB CO. OF DISTRICT OF COLUMBIA, Inc.v.ANDRICH.
No. 11521.
United States Court of Appeals District of Columbia Circuit.
Argued March 13, 1953.Decided March 26, 1953.

Mr. Albert F. Adams, Washington, D.C., with whom Messrs. Sumner M. Redstone and Daniel J. Freed, Washington, D.C., were on the brief, for appellant.
Mr. David F. Smith, Washington, D.C., with whom Mr. Dorsey K. Offutt, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
The appellee, plaintiff in the court below, sued appellant for injuries resulting from the collision of a taxicab with his person.  The case went to the jury and resulted in a verdict in favor of appellee.  The only question we are called upon to review on appeal is whether it was error for the court to instruct the jury on the doctrine of the last clear chance.  Appellant objected that the evidence did not afford basis for such an instruction.  We have considered the evidence and conclude that it made out a case for the jury.


2
Affirmed.